Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status
This instant application No. 16/365130 has claims 1-19 pending.

Priority / Filing Date
Applicant claimed priority from U.S. provisional application No. 62/648,291. The priority filing date of this application is March 26, 2018.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submissions of the Information Disclosure Statements dated March 26, 2018 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of each of the PTOL-1449s initialed and dated by the Examiner is attached to the instant Office action.




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



4.	Claims 1-5 and 9-20 are rejected under 35 U.S.C. 103 as being obvious over La Rosa et al. hereafter La Rosa (Patent No.: US 7,490,507 B2),  in view of La Rosa et al. hereafter La Rosa_2 (“Blast Movement Modelling and Measurement”, 35TH APCOM SYMPOSIUM , 2011, pp 297-309).

Regarding Claim 1, La Rosa discloses a method for 3-D block modelling of a resource boundary in a post-blast muckpile to optimize desired delineation for resource control (La Rosa: abstract; column 1 lines 58-61), the method comprising the steps of:
compiling pre-blast block model data and inputting said data into a memory module (La Rosa:  column 2 lines 26-28: enable a three dimensional picture of the ore boundaries in the pre-blast rock body; Also see column 5 lines 55-57);
(La Rosa:  column 6 lines 1-4, 22-26: providing a map of the boundaries of the different rock portions within the rock body);
inputting movement data into said memory module (La Rosa:  column 3 lines 56-60: measure the movement of the monitor in the muck pile in three dimensions. That is its movement on an imaginary XY plane and also movement in its depth that is in a mutually orthogonal Z axis);
monitoring of blast movement and inputting post-blast data into said memory module (La Rosa:  column 5 lines 60-64: blasting the rock body to break up the rock body into a plurality of rock pieces; locating the position of at least one blast movement monitor as a result of the blast; Figure 15: column 12 lines 38-42: The movement of the monitors for example as shown in FIG. 15 is then used to build up an adjusted three dimensional map of the boundaries between the different rock or ore portions);
moving a plurality of centroids of a post-blast block model to populate a 3-D post blast location (La Rosa:  column 3 lines 19-29: The self righting means may comprise forming the casing with an asymmetric weight distribution with its center of weight positioned directly beneath the geometric center of the casing…….; Also see column 8 lines 25-35: The casing 3 pivots back until the center of mass is directly below its center and it is again upright. The signal is therefore transmitted directly Upwardly; column 3 lines 57-60: the method can be used to measure the movement of the monitor in the muck pile in three dimensions. That is its movement on an imaginary XY plane and also movement in its depth that is in a mutually orthogonal Z axis; column 6 lines 43-46: building up an adjusted three dimensional map of the boundaries of the different rock portions based on the measured movement of the blast movement monitors as a result of the blast); and
optimizing said populated 3-D post-blast location to determine a plurality of sets of optimal dig boundaries (La Rosa:  column 5 lines 65-67: adjusting the position of the boundaries between different rock portions in response to the determined movement of rock to compensate for movement caused by the blast; column 3 lines 57-60: the method can be used to measure the movement of the monitor in the muck pile in three dimensions. That is its movement on an imaginary XY plane and also movement in its depth that is in a mutually orthogonal Z axis).
La Rosa do not explicitly discloses generating a 3-D vector field based on inputted data.
La Rosa_2 discloses generating a 3-D vector field based on inputted data (La Rosa_2: page 301, Figure 4: Blast movement vectors relative to timing contours; page 299: 3D movement vectors); 
La Rosa and La Rosa_2 are analogous art because they are from the same field of endeavor. They both relate to Blast Movement Modelling.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above blast movement measurement technique, as taught by La Rosa, and incorporating the generation of 3-D vector field technique, as taught by La Rosa_2.
One of ordinary skill in the art would have been motivated to do this modification for more accurate predictions of movement, as suggested by La Rosa_2 (La Rosa_2: abstract).

Regarding Claim 2, the combinations of La Rosa and La Rosa_2 further discloses the method according to claim 1 wherein said step of compiling pre-blast block model data includes data selected from the group consisting of design blast hole layouts, loading plans and hole detonation firing times (La Rosa: column 11 line 61- column 12 line 3: La Rosa_2: page 301: Explosive characteristics; Blast design; page 303: ideal and non-ideal explosives detonation codes).

Regarding Claim 3, the combinations of La Rosa and La Rosa_2 further discloses the method according to claim 1 wherein said step of identifying possible boundaries includes analysing samples from drill holes for geochemical properties (La Rosa: column 6 lines 22- 35:  The boundaries of the rock body may delineate rock portions that are sulphide ores, oxide ores and/or supergene ores).

Regarding Claim 4, the combinations of La Rosa and La Rosa_2 further discloses the method according to claim 3 wherein said geochemical properties and geostatistics are combined to construct an insitu grade control model (La Rosa_2: page 302 paragraph 2: structural (e.g. block size and inter-block joint roughness, aperture and filling) and mechanical properties (e.g. compressive and tensile strength, Young’s modulus and Poisson’s ratio; statistical distributions).

Regarding Claim 5, the combinations of La Rosa and La Rosa_2 further discloses the method according to claim 1 wherein the step of monitoring of blast movement further includes the steps of inserting blast movement devices within intended boundaries and surveying said (La Rosa: Figure 4, column 6 lines 5- 21: placing a plurality of said blast movement monitors in holes in the rock body spaced apart from each other…. At least some of the blast movement monitors may be placed in positions in the rock body that are on or are proximate to a boundary between different rock portions within the rock body; La Rosa_2: page 299: GPS receiver to locate the pre- and post-blast positions of magnetic targets distributed throughout a blast).

Regarding Claim 9, the combinations of La Rosa and La Rosa_2 further discloses the method according to claim 1 wherein said step of monitoring post blast movement includes the step of estimating movement by using data selected from the group consisting of a
movement model, estimated movement distance, reference to a post blast topographic survey or reference to a model used to represent a post blast topographic survey (La Rosa: column 6 lines 36-42: the step of adjusting the position of the boundaries is based on a distance weighted average of movement of a plurality of monitors located on the boundary or in proximity to the boundary).

Regarding Claim 10, the combinations of La Rosa and La Rosa_2 further discloses the method according to claim 1 wherein said step of moving a plurality of centroids includes moving each pre-blast block model centroid horizontally according to the horizontal movement measured and the assumed horizontal movement between measured points in each movement horizon (La Rosa:  column 3 lines 19-29; column 15 lines 12-35; Figures 16, 17; La Rosa_2: Figures 8 & 9; pages 305 & 306).

Regarding Claim 11, the combinations of La Rosa and La Rosa_2 further discloses the method according to claim 1 wherein said step of moving a plurality of centroids includes analysing and inputting post-elevations of vectors derived from transmitters or devices measuring blast movement, and any geological data vertically according to a mathematical relationship between a pre-blast surface and a post blast surface over a post-blast location of a vector (La Rosa: column 3 lines 39-50: The vertical depth of the monitor within the muck pile can be gauged by measuring the strength of the magnetic field at the point on the surface where the magnetic field signal is at its greatest; La Rosa_2: Figure 4).

Regarding Claim 12, La Rosa discloses a method for 3-D block modelling of a resource boundary in a post-blast muckpile to optimize grade control polygons for ore control (La Rosa: abstract; column 6 lines 22-26), comprising:
inputting an in-situ pre-blast block model(La Rosa:  column 2 lines 26-28: enable a three dimensional picture of the ore boundaries in the pre-blast rock body; Also see column 5 lines 55-57);
populating a movement vector field and inputting said vector field data (La Rosa:  column 3 lines 56-60: measure the movement of the monitor in the muck pile in three dimensions. That is its movement on an imaginary XY plane and also movement in its depth that is in a mutually orthogonal Z axis);
inputting post-blast topographic data (La Rosa:  column 5 lines 60-64: blasting the rock body to break up the rock body into a plurality of rock pieces; locating the position of at least one blast movement monitor as a result of the blast; Figure 15: column 12 lines 38-42: The movement of the monitors for example as shown in FIG. 15 is then used to build up an adjusted three dimensional map of the boundaries between the different rock or ore portions);
inputting blast data selected from the group consisting of blast design, explosive loading data, and hole detonation firing time(La_Rosa: column 11 line 61- column 12 line 3: La Rosa_2: page 301: Explosive characteristics; Blast design; page 303: ideal and non-ideal explosives detonation codes).;
combining said pre-blast block model, said movement vector field data, said blast data, and said post-blast topographic data (La_Rosa: column 6 lines 36-42: the step of adjusting the position of the boundaries is based on a distance weighted average of movement of a plurality of monitors located on the boundary or in proximity to the boundary);
moving a plurality of pre-blast block model centroids to populate a three-dimensional post-blast model (La Rosa:  column 3 lines 19-29: The self righting means may comprise forming the casing with an asymmetric weight distribution with its center of weight positioned directly beneath the geometric center of the casing…….; Also see column 8 lines 25-35: The casing 3 pivots back until the center of mass is directly below its center and it is again upright. The signal is therefore transmitted directly Upwardly; column 6 lines 43-46: building up an adjusted three dimensional map of the boundaries of the different rock portions based on the measured movement of the blast movement monitors as a result of the blast); and
optimizing said populated three-dimensional post-blast model to determine a plurality of sets of optimal dig boundaries based upon said grade control polygons (La Rosa:  column 5 lines 65-67: adjusting the position of the boundaries between different rock portions in response to the determined movement of rock to compensate for movement caused by the blast; column 3 lines 57-60: the method can be used to measure the movement of the monitor in the muck pile in three dimensions. That is its movement on an imaginary XY plane and also movement in its depth that is in a mutually orthogonal Z axis; column 6 lines 22-26: The boundaries of the rock body may delineate rock portions that are a recoverable ore polygon and waste).
La Rosa do not explicitly discloses generating a 3-D vector field.
La Rosa_2 discloses generating a 3-D vector field (La Rosa_2: page 301, Figure 4: Blast movement vectors relative to timing contours; page 299: 3D movement vectors); 
La Rosa and La Rosa_2 are analogous art because they are from the same field of endeavor. They both relate to Blast Movement Modelling.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above blast movement measurement technique, as taught by La Rosa, and incorporating the generation of 3-D vector field technique, as taught by La Rosa_2.
One of ordinary skill in the art would have been motivated to do this modification for more accurate predictions of movement, as suggested by La Rosa_2 (La Rosa_2: abstract).

Regarding Claim 13, the combinations of La Rosa and La Rosa_2 further discloses the method according to claim 12 wherein said step of determining a plurality of sets of optimal dig boundaries includes the step of using post-blast swell data to calculate the volume and the density of rock contained inside said grade control polygon (La Rosa_2: page 302:  Rock mass properties).

Regarding Claim 14, the combinations of La Rosa and La Rosa_2 further discloses the method according to claim 13 wherein said steps further include considering a mining face angle in optimizing grade control polygons (La Rosa: column 11 lines 39-50).

Regarding Claim 15, the combinations of La Rosa and La Rosa_2 further discloses the method according to claim 12 wherein said steps further include editing a movement profile based on topographic survey data or observation data (La Rosa: column 5 lines 65-67; La Rosa_2 : page 298 paragraphs 2 & 3).

Regarding Claim 16, the combinations of La Rosa and La Rosa_2 further discloses the method according to claim 12 wherein said steps further include analysing and inputting post-elevations of vectors derived from transmitters or devices measuring blast movement (La Rosa: column 11 lines 7-38; La Rosa_2 : page 299 paragraph 4: 3D movement vectors).

Regarding Claim 17, the combinations of La Rosa and La Rosa_2 further discloses the method according to claim 16 wherein said post elevations of vectors are further derived from vertical geological data according to a mathematical relationship between a pre-blast surface and a post blast surface over a post-blast location of a vector (La Rosa: column 11 lines 15-38; column 12 lines 29-37; La Rosa_2: Figure 4, page 302 paragraph 2: structural (e.g. block size and inter-block joint roughness, aperture and filling) and mechanical properties (e.g. compressive and tensile strength, Young’s modulus and Poisson’s ratio; statistical distributions).

Regarding Claim 18, La Rosa discloses a method of optimizing grade control polygons in a post-blast Muckpile (La Rosa: abstract; column 6 lines 22-26), comprising,
a memory module coupled to a computer processor configured to store in-situ pre-blast block model information (La Rosa:  column 2 lines 26-28: enable a three dimensional picture of the ore boundaries in the pre-blast rock body; Also see column 5 lines 55-57);
determining in-situ pre-blast parameters and inputting said parameters into said memory module (La_Rosa: column 11 line 61- column 12 line 3: La Rosa_2: page 301: Explosive characteristics; Blast design; page 303: ideal and non-ideal explosives detonation codes);
gathering post-blast topographic survey data and inputting said data into said memory module (La Rosa:  column 3 lines 19-29: The self righting means may comprise forming the casing with an asymmetric weight distribution with its center of weight positioned directly beneath the geometric center of the casing…….; Also see column 8 lines 25-35: The casing 3 pivots back until the center of mass is directly below its center and it is again upright. The signal is therefore transmitted directly Upwardly; column 6 lines 43-46: building up an adjusted three dimensional map of the boundaries of the different rock portions based on the measured movement of the blast movement monitors as a result of the blast);
optimizing said vector field data to determine optimal dig boundaries with said grade control polygons (La Rosa:  column 5 lines 65-67: adjusting the position of the boundaries between different rock portions in response to the determined movement of rock to compensate for movement caused by the blast; column 3 lines 57-60: the method can be used to measure the movement of the monitor in the muck pile in three dimensions. That is its movement on an imaginary XY plane and also movement in its depth that is in a mutually orthogonal Z axis; column 6 lines 22-26: The boundaries of the rock body may delineate rock portions that are a recoverable ore polygon and waste).
La Rosa do not explicitly discloses generating a 3-D vector field.
La Rosa_2 discloses generating a 3-D vector field (La Rosa_2: page 301, Figure 4: Blast movement vectors relative to timing contours; page 299: 3D movement vectors); 
La Rosa and La Rosa_2 are analogous art because they are from the same field of endeavor. They both relate to Blast Movement Modelling.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above blast movement measurement technique, as taught by La Rosa, and incorporating the generation of 3-D vector field technique, as taught by La Rosa_2.
One of ordinary skill in the art would have been motivated to do this modification for more accurate predictions of movement, as suggested by La Rosa_2 (La Rosa_2: abstract).

Regarding Claim 19, La Rosa discloses in an electronic system for storing and manipulating information, a computer implemented method of representing a three-dimensional post-blast block model of resource boundaries on a screen display (La Rosa: abstract; Figure 13), the method comprising:
displaying on said screen display (La Rosa:  column 5 lines 65-67: adjusting the position of the boundaries between different rock portions in response to the determined movement of rock to compensate for movement caused by the blast; column 3 lines 57-60: the method can be used to measure the movement of the monitor in the muck pile in three dimensions. That is its movement on an imaginary XY plane and also movement in its depth that is in a mutually orthogonal Z axis; column 6 lines 22-26: The boundaries of the rock body may delineate rock portions that are a recoverable ore polygon and waste);
said dig boundaries comprising stored data, at least some of said data comprising user-supplied information and formulas operative on said user-supplied information (La Rosa:  column 6 lines 1-4, 22-26: providing a map of the boundaries of the different rock portions within the rock body);
said user supplied information comprising a plurality of centroids arranged horizontally according to a measured horizontal movement and an assumed horizontal movement between
measured points (La Rosa:  column 3 lines 19-29: The self righting means may comprise forming the casing with an asymmetric weight distribution with its center of weight positioned directly beneath the geometric center of the casing…….; Also see column 8 lines 25-35: The casing 3 pivots back until the center of mass is directly below its center and it is again upright. The signal is therefore transmitted directly Upwardly; column 3 lines 57-60: the method can be used to measure the movement of the monitor in the muck pile in three dimensions. That is its movement on an imaginary XY plane and also movement in its depth that is in a mutually orthogonal Z axis; column 6 lines 43-46: building up an adjusted three dimensional map of the boundaries of the different rock portions based on the measured movement of the blast movement monitors as a result of the blast);
said user-supplied information further comprising preblast block model data, movement data, blast design information and post-blast topographic data (La_Rosa: column 6 lines 36-42: the step of adjusting the position of the boundaries is based on a distance weighted average of movement of a plurality of monitors located on the boundary or in proximity to the boundary).; and
said pre-blast block model data comprising design blast hole layouts, loading plans and hole detonation firing times (La_Rosa: column 11 line 61- column 12 line 3: La Rosa_2: page 301: Explosive characteristics; Blast design; page 303: ideal and non-ideal explosives detonation codes).
	La Rosa do not explicitly discloses generating a 3-D vector field.
La Rosa_2 discloses generating a 3-D vector field (La Rosa_2: page 301, Figure 4: Blast movement vectors relative to timing contours; page 299: 3D movement vectors); 
La Rosa and La Rosa_2 are analogous art because they are from the same field of endeavor. They both relate to Blast Movement Modelling.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above blast movement measurement technique, as taught by La Rosa, and incorporating the generation of 3-D vector field technique, as taught by La Rosa_2.
One of ordinary skill in the art would have been motivated to do this modification for more accurate predictions of movement, as suggested by La Rosa_2 (La Rosa_2: abstract).

5.	Claims 6-8 are rejected under 35 U.S.C. 103 as being obvious over La Rosa et al. hereafter La Rosa (Patent No.: US 7,490,507 B2),  in view of La Rosa et al. hereafter La Rosa_2 (“Blast Movement Modelling and Measurement”, 35TH APCOM SYMPOSIUM , 2011, pp 297-309), further in view of  Travis James Kassebaum hereafter Kassebaum (“Using LiDAR as a monitoring device to calculate volume of rockfall over time”, MISSOURI UNIVERSITY OF SCIENCE AND TECHNOLOGY, 2012, pp 1-68).

Regarding Claim 6, the combinations of La Rosa and La Rosa_2 the method according to claim 1, wherein said step of monitoring post blast movement includes the step of gathering post-blast topographic survey data (La Rosa: Figure 13, column 14 lines 15-18) (Kassebaum: page 10-12 sections 2.3.2, 2.3.2.1, 2.3.2.2, 2.3.2.3; Figures 2.6-2.8).
However the combinations of La Rosa and La Rosa_2 do not explicitly discloses gathering the post-blast survey data with photogrammetry converted to a geo-referenced point cloud.
Kassebaum discloses gathering the post-blast survey data with photogrammetry converted to a geo-referenced point cloud (Kassebaum: page 10-12 sections 2.3.2, 2.3.2.1, 2.3.2.2, 2.3.2.3; Figures 2.6-2.8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above blast movement measurement technique, as taught by the combinations of La Rosa and La Rosa_2, and analyzing the measured data with point cloud data, as taught by Kassebaum.
One of ordinary skill in the art would have been motivated to do this modification for providing accurate spatial data of the scanned object can be exported to different formats which then can be analyzed using specialized software, as suggested by Kassebaum (Kassebaum: abstract).

Regarding Claim 7, the combinations of La Rosa, La Rosa_2 and Kassebaum discloses the method according to claim 1, wherein said step of monitoring post blast movement includes the step of converting a LIDAR scan to a point cloud (Kassebaum: page 10-12 sections 2.3.2, 2.3.2.1, 2.3.2.2, 2.3.2.3;  Figures 2.6-2.8).
Motivation to combine La Rosa, La Rosa_2 and Kassebaum is the same as claim 6 and claim 1.

Regarding Claim 8, the combinations of La Rosa, La Rosa_2 and Kassebaum discloses the method according to claim 1 wherein said step of monitoring post blast movement includes the step of estimating a point cloud based upon a provided model (Kassebaum: page 10-12 sections 2.3.2, 2.3.2.1, 2.3.2.2, 2.3.2.3;  Figures 2.6-2.8).
Motivation to combine La Rosa, La Rosa_2 and Kassebaum is the same as claim 6 and claim 1.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
    Matthew Deutsch (“A Branch and Bound Algorithm for Open Pit Grade Control Polygon Optimization”, APCOM  Conference 2017, pp 1-8) discloses a practical algorithm for generating near optimal, and often truly optimal, grade control polygons. This algorithm is based, in part, on branch-and-bound which is used to vastly reduce the search space.
D Thornton (The Implications of Blast-Induced Movement to Grade Control, Seventh International Mining Geology Conference, 2009, pp 1-8) relates to measuring and 
Singh et al. (Factors Governing the Muck Pile Characteristics,2017, International Society of Explosives Engineers, pp 1-14) conceptually presents the effects of blast design parameters, explosive characteristics and size distribution of the fragments on muck pile shape and size.
Peter James Wortley (Pub. No.: US 2017/0315264 A1) relates to an apparatus and method for gauging the movement of an ore body due to blasting and used for measuring parameters associated with other significant rapid displacement events.

7.	Examiner’s Remarks: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR KHAN whose telephone number is (571)272-5699.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146